United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2970
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
David Dean Snider, Jr.,                 * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: December 27, 2010
                                Filed: December 29, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       David Snider, Jr., challenges the sentence imposed by the district court1 after
he pled guilty to a drug offense. On appeal, his counsel has moved to withdraw and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that
Snider’s 240-month prison sentence is unreasonable.




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
      We review the imposition of a sentence under an abuse-of-discretion standard
considering the substantive reasonableness of the sentence under the totality of the
circumstances. See United States v. Feemster, 572 F.3d 455, 461(8th Cir. 2009) (en
banc). We find no abuse of discretion. The sentence is not substantively
unreasonable. See United States v. Berni, 439 F.3d 990, 992-93 (8th Cir. 2006) (per
curiam) (reviewing sentence involving § 5K1.1 downward departure for
reasonableness using abuse-of-discretion standard).

       We reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and found no nonfrivolous issues for appeal. We affirm the judgment of the
district court, and grant counsel’s motion to withdraw, subject to counsel informing
Snider about procedures for seeking rehearing or filing a petition for certiorari.
                        ______________________________




                                        -2-
                                         2